Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending and examined herein.

Election/Restrictions
Claims 14-16 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election of Group I, claims 1-13 without traverse in the reply filed on 10/20/2020 is herein acknowledged. The requirement is made FINAL. 
Claims 1-13 are examined herein on the merits. 

Priority
	This application was filed on 03/22/2019 is a national stage entry of PCT/EP2017/073697, filed on 09/20/2017, which claims foreign priority to EP16190138.4 filed on 09/22/2016. The priority is herein acknowledged.

Claim Objections
Claims 14-16 are objected to because of the following informalities: Claims 14-16 are drawn to non-elected subject matter. Claims 14-16 are missing status identifier withdrawn. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for a method of preventing anterior or posterior blepharitis or symptoms associated therewith comprising administering to the patient a pharmaceutical composition comprising 1-perfluorohexyoatane (F6H8).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Note: Instant specification teaches that “The term therapy, treatment, prevention or amelioration as used herein, may be summarized by the term "treatment" and means, as used herein, in a broad sense any act performed on a patient useful in the management or prevention of a medical condition or disease of such patient”.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The Nature of the lnvention:
The rejected claims are drawn to a method of treating, preventing or ameliorating anterior or posterior blepharitis or symptoms associated therewith in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising 1-perfluorohexyoatane (F6H8), 
 (2) Breadth of the Claims: 
The instant claims embrace a method of treating, preventing or ameliorating anterior or posterior blepharitis or symptoms associated therewith in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising 1-perfluorohexyoatane (F6H8),
 (3) Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to prevent anterior or posterior blepharitis or symptoms associated therewith in a patient in need of such treatment totally, or permanently, not even occurring at the first time comprising administering to 
 (4) State/predictability of the Art:
Neither the art nor the present specification teaches how anterior or posterior blepharitis or symptoms associated therewith recited by the instant claims are prevented utilizing the claimed composition. Additionally, in order to prevent the occurrence of a disease, one has to be able to determine a person susceptible to said disease. The state of the art is such that no method(s) is known for said determination. In essence, if one cannot determine a person in need of preventative therapy and/or the art nor the present specification teach how the skilled artisan could utilize the claimed composition to "prevent" the anterior or posterior blepharitis or symptoms associated therewith recited by the instant claims, applicant has not enabled the full scope of the claimed invention.
The relative skill of those in the art is high in ameliorating anterior or posterior blepharitis or symptoms associated therewith comprising administering a specific compound.
However the predictability is low. “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster’s II Dictionary). It is well-known in the state of the art that the cause of anterior or posterior blepharitis is multifactorial, that is there are several factors whose combined effects produce anterior or posterior blepharitis. Blepharitis may result from allergic reactions, environmental toxins, bacterial infections, highly unpredictable using the composition containing perfluorohexyloctane.
 (5) The Quantity of Experimentation Necessary:
There is no working example provided for the prevention of anterior or posterior blepharitis. Therefore, Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to test a composition comprising perfluorohexyloctane (F6H8) in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Guenther et al. discloses method of treating keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction and symptoms associated therewith comprising topical administration of a composition comprising at least two or more semifluorinated alkanes (SFAs). See abstract; claims 10-13. Preferred SFAs contain at least one of F(CF2)4(CH2)5H, F(CF2)4(CH2)6H, F(CF2)6(CH2)6H, F(CF2)6(CH2)8H (instant F6H8), and F(CF2)6(CH2)12H and/or at least one of F(CF2)8(CH2)10H and F(CF2)10(CH2)12H. See page 13, lines 20-23; claims 1-3. It is taught that the inflammatory cycle is one of the key process that maintain and potentially progress the dry eye disease. Secondary diseases whose development may be triggered by dry eye disease include filamentary keratitis, microbial keratitis, corneal neovascularization and ocular surface keratinization. See page 3, lines11-16. It is taught that causes associated with evaporative dry eye disease include Meibomian gland dysfunction; Meibomian gland dysfunction can often be characterized by gland obstruction and clogging through hyperkeratinisation of the gland and increased viscosity of the meibum. Dysfunction can arise from a primary lid-margin related disease or a secondary disease arising from systemic disorders such as acne rosacea or seborrheic dermatitis. See page 3, bottom para-page 4, line 11. It is taught that symptoms of “keratoconjunctivitis sicca include a dry, scratchy, gritty, or sandy feeling in the eye; foreign body sensation; pain or soreness; stinging or burning; itching; increased blinking; eye fatigue; photophobia; blurry vision; redness; mucus discharge; contact lens intolerance; excessive reflex tearing. In addition to the symptoms of keratoconjunctivitis sicca as described, patients with meibomian n(CH2)mH, wherein n is an integer from 3 to 8 and m is an integer from in the range of 3 to 10 (i.e instant compound such as F(CF2)6(CH2)8H (instant F6H8)), are useful for solubilizing meibum lipids and for removing abnormal and obstructive meibum found in clogged meibomiam gland ducts. See page 15, lines 26-32. 
Guenther et al. does not explicitly teach administration of a composition comprising perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction and symptoms associated therewith i.e does not provide an example employing a composition comprising perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8).
Guenther et al. does not explicitly teach administration of a composition comprising perfluorhexyl-octane F(CF2)6(CH2)8H (instant F6H8), to a patient suffering from anterior or posterior blepharitis or severe anterior or posterior blepharitis.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to a surface of the eye or into lower eye lid a composition comprising at least two or more semifluorinated 2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Guenther et al. teaches employment of a composition comprising at least two or more semifluorinated alkanes (SFAs); it is taught that the preferred SFAs contain at least one of F(CF2)4(CH2)5H, F(CF2)4(CH2)6H, F(CF2)6(CH2)6H, F(CF2)6(CH2)8H (instant F6H8). One of ordinary skill in the art would have been motivated to administer topically to a surface of the eye or into lower eye lid a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient suffering from keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging with reasonable expectation of success of treating keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction.
It is pointed out that administration of a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient suffering from keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction will treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis or symptoms thereof; since blepharitis is characterized by dysfunction of the meibomian gland, and inflammation of the eye.
n(CH2)mH which encompasses/reads on instant compound F6H8, wherein n is 6 and m is 8 are useful for solubilizing meibum lipids and for removing abnormal and obstructive meibum found in clogged meibomiam gland ducts. It is pointed out that administration of a composition comprising SFA such as perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient to treat Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith will treat or ameliorate from anterior or posterior blepharitis or severe anterior or posterior blepharitis; since blepharitis is characterized by dysfunction of the meibomian gland, and inflammation of the eye.
	Note: Instant specification teaches that “The term therapy, treatment, prevention or amelioration as used herein, may be summarized by the term "treatment" and means, as used herein, in a broad sense any act performed on a patient useful in the management or prevention of a medical condition or disease of such patient”.
It would have been obvious to administer 1 to 6 drops of the composition comprising two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

2) Claims 1-4, 5, 6, 7, 8, 9, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dutescu et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol 88, 2014, pages 123-128, PTO-1449), in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449).
Dutescu et al. discloses that topical ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) can be used to treat intraocular inflammatory diseases. See abstract; page 128, left hand column, para 2. It is taught that cyclosporine (CsA) is used for topical use in dry eye syndrome keratoconjunctivitis sicca. Dutescu et al. compared formulation of cyclosporine in F6H8 as drug carrier in comparison with Restasis (CsA in castor oil). See page 126, right hand column, 4.Discussion. It is taught that with the application of cyclosporine in F6H8 in doses much below that of Restasis, therapeutic concentrations to treat the dry eye syndrome are reached more on the corneal surface. With F6H8 formulations, the inner 
Dutescu et al. does not explicitly teach administration of a composition comprising cyclosporine, perfluorohexyl-octane to a patient suffering from anterior or posterior blepharitis or severe anterior or posterior blepharitis or symptoms associated therewith.
Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Blepharitis can  be  classified  into  anterior  blepharitis,  involving  the anterior  lid  margin  and  eyelashes,  and  posterior  blepharitis, characterized by dysfunction of the meibomian gland. See abstract. The management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Aqueous tear deficiency is a frequent finding in all types of blepharitis. See page 274, right hand column, para 3. It is taught that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. See page 275, left hand column, under A. Lid Hygiene. Pflugfelder et al. teaches baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining were measured; and improvement from baseline  were measured after administration of active agent containing ophthalmic solution. See for example, page 278, para 2, wherein treatment of patients with posterior blepharitis (MGD) with azithromycin ophthalmic solution. See 278, para 2, wherein it is taught that the mean OSDI improved from 34.44 to 13.15 (P<.0001) i.e teaches patient had an OSDI value of 34.44 as in instant claim 11;  page 281, right hand column for example TFBUT improved significantly (6.64 to 9.75 sec; P¼.0005) i.e teaches patient has TFBUT of up to 10s as 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) Dutescu et al. discloses that topical ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) can be used to treat intraocular inflammatory diseases, 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith 
 corneal and conjunctival Oxford staining grade of up to 10 to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Pflugfelder et al. teaches that it is well known to measure parameters such baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining in patients with blepharitis, and improvement from baseline were measured after administration of active agent; Pflugfelder et al. teaches that the baseline values for Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining for patients with blepharitis were in the range as in instant claims. Accordingly, one of ordinary skill in the art would have been motivated to administer formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to a patient with baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining with reasonable expectation of success of improving the values to the desired levels and with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland 
It would have been obvious to administer 1 to 6 drops of the composition comprising cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.



3) Claims 1-4, 5, 6, 7, 8, 9, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pflugfelder et al.(The Ocular Surface, 2014, pages 273-284, PTO-1449), and further in view of Philipp Steven et al. (Journal of Ocular Pharmacology and Therapeutics, 2015, pages 498-503, PTO-1449).
Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Blepharitis can  be  classified  into  anterior  blepharitis,  involving  the anterior  lid  margin  and  eyelashes,  and  posterior  blepharitis, characterized by dysfunction of the meibomian gland. See abstract. The management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Aqueous tear deficiency is a frequent finding in all types of blepharitis. topical lubricants such as artificial tears are recommended for dry eye symptoms. See page 275, left hand column, under A. Lid Hygiene. Pflugfelder et al. teaches baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining were measured; and improvement from baseline  were measured after administration of active agent containing ophthalmic solution. See for example, page 278, para 2, wherein treatment of patients with posterior blepharitis (MGD) with azithromycin ophthalmic solution. See 278, para 2, wherein it is taught that the mean OSDI improved from 34.44 to 13.15 (P<.0001) i.e teaches patient had an OSDI value of 34.44 as in instant claim 11;  page 281, right hand column for example TFBUT improved significantly (6.64 to 9.75 sec; P¼.0005) i.e teaches patient has TFBUT of up to 10s as in instant claim 10; see page 282, para 1, wherein it is taught that CsA pro-vided greater improvements in Schirmer values (mean improvement, 2.33 vs 0.9 mm; P<.001) i.e teaches that the patient has a Schiemer value of at least 2mm as in instant claim 12. 
Pflugfelder et al. does not teach administration of a composition comprising perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis or symptoms associated therewith.
Philipp Steven et al. teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. See abstract. It is taught 1 drop 4 times daily to both eyes is applied. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith such as dry eye; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of  corneal and conjunctival Oxford staining grade of up to 10 to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Pflugfelder et al. teaches that it is well known to measure parameters such baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining in patients with blepharitis, and improvement from baseline were measured after administration of active agent; Pflugfelder et al. teaches that the baseline values for Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining for patients with blepharitis were in the range as in instant claims. Accordingly, one of ordinary skill in the art would have been motivated to administer a composition comprising perfluorohexyloctane to a patient with baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining with reasonable expectation of success of improving the values to the desired levels and with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith.
It would have been obvious to administer 1 to 6 drops of the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,058,615; over claims 16-18 of U.S. Patent No. 9,770,508, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘615 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘508 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition comprising a semifluorinated alkane such as F6H8. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘615, ‘508 teaches treating an eye disease or an inflammatory condition comprising administering a composition consisting of semifluorinated alkane such as F6H8; 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. One of ordinary skill in the art 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage .

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,682,315; over claims 1-11 of U.S. Patent No. 10,449,164; over claims 1-9 of U.S. Patent No. 10,369,117, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘315 are drawn to a method of treating an eye disease or a condition associated thereof, and/or Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘164 are drawn to a method of treating keratoconjunctivitis sicca, and wherein the patient has keratoconjunctivitis sicca which is caused by meibomian gland dysfunction comprising administering a composition consisting of semifluorinated alkane such as F6H8; Claims of ‘117 are drawn to a method of treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.


Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21-26, 30, 31, 34, 39-47 of copending Application No. 16/041,317 (reference application); over claims 9-11, 20-28 of copending Application No. 16/578,080 (reference application); over claims 17-36 of copending Application No. 16/753,701 (reference application), in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). 
Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘317, ‘701, ‘080 are drawn to a method of treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and 
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38 of copending Application No. 16/783,972 (reference application); over claims 1-14 of copending Application No. 16/472,831 (reference application); in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘972, ‘831 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition comprising semifluorinated alkane such as F6H8.

Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat 
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Prior Art made of Record:
Philipp et al., IOVS, June 2015, Vol. 56, No.7, pp. 4493;
WO2014041071 or US 2015/0238605 or US 9,770,508 (Application; 14/427,969); F6H8 for ocular diseases;
US2015/0224064 or US 10,449,164 or WO2014041055 (used).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627